Citation Nr: 0030622	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right lower leg disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left thigh disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) August 1995 rating decision which granted service 
connection for right lower leg and left thigh disabilities, 
assigning each a 10 percent rating.  By RO rating decision in 
July 1996, the rating of the right lower leg disability was 
increased to 20 percent, effective from the date of award of 
service connection.  The claim remains in controversy where 
less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected right lower leg 
disability involves a 1.5 centimeter (cm) saucerization 
defect in the middle part of the fibula, weakness, numbness, 
diminished endurance and speed, moderately severe pain, 
tenderness, and altered gait, with all symptoms increasing on 
physical activity and in cold and rainy weather; there is no 
objective evidence of arthritis, soft tissue damage, muscle 
atrophy, range of motion impairment, scarring, deformity, 
instability, damage to tendons or nerves, or neurological 
impairment.

2.  Her service-connected left thigh disability is associated 
with moderately severe pain, tenderness, weakness, and 
impaired endurance and speed, increasing on physical activity 
and in cold and rainy weather; there is no objective evidence 
of arthritis, any damage to the bones or joints, neurological 
impairment, soft tissue damage, muscle atrophy, range of 
motion impairment, scarring, deformity, instability, or 
damage to tendons or nerves.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for right lower leg disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5003, 5021, 8520 
(1999).

2.  The schedular criteria for a rating in excess of 10 
percent for left thigh disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of ratings in excess of 20 percent for 
the service-connected right lower leg disability and 10 
percent for left thigh disability are well grounded, Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), as they stem from the 
ratings assigned by the RO following a grant of service 
connection.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Thus, VA has a duty to assist in developing evidence 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for right lower leg and left thigh 
disabilities was granted by RO rating decision in August 
1995; each disability was assigned a 10 percent rating.  That 
decision was based on the veteran's service medical records 
and May 1995 VA medical examination showing that the 
disabilities had their onset in service.  In particular, her 
service medical records indicate that she contused her right 
leg and left thigh in a fall in basic training, resulting in 
pain, cramping, and bruising of those extremities.  

On VA medical examinations in May 1995, the veteran 
indicated, in pertinent part, that she experienced 
significant pain in the right calf and the left thigh since 
her in-service injury and, on examinations, she was observed 
to walk with a limp.

On VA orthopedic examination in May 1995, the veteran 
reported experiencing persistent pain since her right lower 
leg and the left thigh injury during basic training, noting 
that the pain intensified in cold weather, when climbing 
stairs, and when standing longer than 15 minutes; reportedly, 
she did not use any assistive devices for ambulation, but she 
wore an Ace bandage on the right leg and used pain medication 
on a daily basis.  On examination, the left hip motion was 0-
20 degrees extension, 0-125 degrees flexion, 0-45 degrees 
abduction, and 0-45 degrees each internal and external 
rotation (range of motion of the hip was characterized by the 
examiner as "normal"); range of motion of the knees and 
ankles was described as "normal" but was productive of 
"slight" pain at the left thigh and right lower leg; there 
was no evidence of swelling or deformity at the right lower 
leg, the left thigh, or hip; the left thigh muscle area was 
tender to palpation, and a recent, 2-cm ecchymoses was noted 
at the left thigh; the right lower leg muscles were tender to 
palpation, but there was no specific tenderness at the 
posterior calf muscle; there was no evidence of tissue loss, 
muscle penetration, scar formation, inflammation, adhesions, 
tendon damage, muscle hernia, injury to bones, joints, 
nerves, or weakness; it was noted that she had a history of 
contusion to the right lower leg, and gastrocnemius, soleus, 
and left thigh muscles contusion.  X-ray studies of the right 
and left lower extremities showed a 1.5 cm saucerization 
defect at the posterior aspect of the middle right fibula, 
possibly representing an erosion from adjacent processes; 
there was no abnormality involving the right knee, femur or 
hip, or the left hip or femur.  History of injury to the left 
lateral thigh and right lower leg with persistent pain, and 
possible chronic, post traumatic myositis of the left lateral 
thigh and right lower leg muscles were diagnosed.

VA medical records from May 1995 to March 1996 document 
intermittent treatment for various symptoms and impairment 
including the service-connected right lower leg and left 
thigh disabilities as manifested by pain, tenderness, spasms, 
weakness, numbness, and decreased endurance; during that 
period, she ambulated with a cane and with a TENS unit.  
October 1995 nerve conduction and electromyography studies of 
both lower extremities were reported as "normal."  On 
examination in January 1996, calf girth measurement was 
reported as "34.6" on the right and "36.5" on the left; it 
was noted that she walked with an antalgic gait and with the 
help of a cane, and that she had chronic pain, weakness, and 
decreased endurance on walking.  

On VA medical examination in September 1996, including a 
review of the claims file, the veteran indicated that she 
continued to experience right lower leg and left thigh pain, 
increasing in cold weather and on physical activity.  On 
examination, she walked with a cane, favoring the right leg, 
but "no objective findings" could be ascribed to the lower 
extremities; range of motion of the knees and hips was 
normal, and muscle strength was normal and equal, 
bilaterally; a small, resolving, 2 cm by 4 cm ecchymotic area 
was noted at the left upper anterior thigh; the circumference 
of the calves, thighs, and above the patellae were normal; on 
neurological examination, the muscular coordination was 
intact, there was no detectable weakness, peroneal control 
was adequate, and she was able to walk on her heels and toes; 
reflexes were "somewhat suppressed" but were present and 
active, bilaterally.  Long-standing recurrent pain at the 
left thigh and right lower leg, with increasing symptoms in 
the recent years despite treatment and therapeutic efforts, 
was diagnosed.  

On VA orthopedic examination in July 1998, including a review 
of the claims file, the veteran indicated that she continued 
to experience right lower leg and left thigh pain (noting 
that the pain was worse on the right than on the left), 
increasing in cold and rainy weather, when driving a car, and 
on prolonged walking; reportedly, she experienced muscle 
spasms at the right calf and thigh and was unable to run or 
ride a bicycle for a prolonged period of time due to pain.  
On examination, she walked with a right leg limp but the 
right lower leg and the left thigh were "normal" in 
appearance; there was no evidence of muscle atrophy, 
scarring, deformity, or instability, but she was sensitive 
even to light palpation; range of motion of both hips, knees, 
and ankles was "full;" she was able to stand and walk on 
her heels and toes, and muscle strength appeared intact; a 6-
cm area over the middle anterior right tibia was mildly numb.  
X-ray study of the left and right lower extremity showed a 
small posterior saucerization defect at the middle right 
fibula, "unchanged" when compared to the previous study in 
May 1995; there was no evidence of any other abnormality or 
impairment.  Chronic right tibia and left thigh pain, "no 
diagnosis substantiated," were indicated.  

On VA orthopedic (re)examination in October 1998, including a 
review of the claims file and addressing the veteran's 
subjectively perceived symptoms of pain and functional 
impairment involving her right lower leg and the left thigh, 
she indicated that the symptoms of pain were aggravated by 
essentially any type of physical activity, and in cold and in 
rainy weather; reportedly, she experienced frequent episodes 
of "severe" pain (occurring up to 15 times per month), 
ranging from 6 to 10 on a scale of 1 to 10.  On examination, 
there was no objective evidence of any abnormality, but she 
was sensitive to touch.  The examiner indicated that it was 
difficult to evaluate the "DeLuca factors" because her 
symptoms were fibromuscular as opposed to being joint-
related, but he opined that excursion and coordination were 
not at issue because the joints were not involved; the range 
of motion (of the pertinent joints) was full; strength and 
speed were diminished (each was characterized as 3 to 4 on a 
scale of 5), and endurance was 2 on a scale of 5.  It was 
indicated that the veteran's biggest problem was the pain, 
that the fluctuation of her symptoms was "considerable," 
and that she experienced moderately severe pain most of the 
time.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes that 38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 
4.56 and 4.72 (1999), pertinent to the effects of missile and 
muscle injuries and setting out principle factors and 
symptoms such as weakness, undue fatigue-pain, 
incoordination, muscular fusing or scarring and joint 
involvement, are applicable to the veteran's increased rating 
claims.

During pendency of this appeal, the rating criteria under 
which muscle injuries are evaluated were amended, effective 
July 3, 1997.  62 Fed. Reg. 30,235-240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and 
reserved).  Consistent with the decision in Marcoux v. Brown, 
10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for muscle injuries most favorable to the 
veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under Codes 
5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

Currently, the veteran's service-connected left thigh 
disability is rated under 38 C.F.R. § 4.71a, Code 5021, 
myositis, and a 10 percent rating is assigned.  Myositis is 
to be rated based on limitation of motion of the affected 
part, or as degenerative arthritis (Code 5003).

The veteran's service-connected right lower leg disability is 
rated under 38 C.F.R. §§ 4.71a and 4.124a, Codes 5021-8520 
(myositis and paralysis of the sciatic nerve, respectively), 
and a 20 percent rating is assigned under Code 8520.  As 
previously noted, myositis is to be rated based on limitation 
of motion of the affected part, or as degenerative arthritis 
under Code 5003.  

Diagnostic Code 5003 provides that arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Code 5003.  
In the absence of limitation of motion, a 20 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
hip, knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f).

In this case, the 20 percent rating assigned the veteran's 
right lower leg disability under Code 8520, represents 
"moderate" incomplete paralysis of the sciatic nerve.  If 
incomplete sciatic nerve paralysis is "moderately severe" a 
40 percent rating will be assigned; "severe" incomplete 
paralysis, with marked muscular atrophy, will be rated 60 
percent disabling under the same Code.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a. 

Based on the foregoing criteria, the Board finds that ratings 
in excess of the currently assigned 20 percent for the 
service-connected right lower leg disability, and in excess 
of 10 percent for the service-connected left thigh disability 
are unwarranted.  

Regarding the rating of the veteran's service-connected right 
lower leg disability, the evidence shows that she experiences 
subjective symptoms including significant pain (characterized 
by a VA examiner as "moderately severe"), tenderness, 
impaired endurance and speed, some numbness, sensitivity to 
touch, and weakness, resulting in altered gait and requiring 
intermittent medical treatment, therapy, and use of assistive 
devices for walking; her symptoms appear to intensify on 
essentially any physical activity and in cold and rainy 
weather.  Yet, all of the objective evidence of record, as 
discussed above, does not indicate that the disability is 
associated with arthritis, muscle atrophy (although muscle 
atrophy involving the right calf appears to have been noted 
on one occasion during outpatient treatment in January 1996, 
the presence of any muscle atrophy was not confirmed on any 
other occasion before or after January 1996), instability, 
any range of motion impairment, tendon or nerve damage, or 
objectively demonstrable neurological impairment.  Although 
the exact extent of her in-service trauma is not entirely 
clear, the evidence indicates that it did not result in any 
tissue damage or scar formation (but it is noted that a 1.5 
cm saucerization defect at the middle part of the right 
fibula is shown by X-ray study).  Overall, considering both 
subjective complaints of functional impairment and objective 
evidence of her right lower leg disability, the Board 
believes that the schedular criteria for a rating in excess 
of the currently assigned 20 percent rating under Code 8520 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.124a.

The Board stresses that while the VA examiner opined, in 
October 1998, that the veteran experienced "moderately 
severe" pain, that does not equate to an opinion that the 
disability is consistent with evidence of "moderately 
severe" incomplete paralysis under Code 8520; in view of the 
fact that her disability is primarily associated with only 
subjectively perceived symptoms, the Board concludes that no 
more than "moderate" incomplete paralysis is present.

A rating greater than the currently assigned 20 percent for 
the service-connected right lower leg disability is likewise 
inappropriate, in this case, under any other pertinent 
criteria/diagnostic codes discussed above: a rating greater 
than 20 percent is unavailable under Code 5003 (arthritis), 
and a separate and additional disability rating under Codes 
5003-5021 would, in this case, violate the antipiramiding 
provisions of 38 C.F.R. § 4.14; assignment of a rating 
greater than 20 percent is also inappropriate under any of 
the pertinent diagnostic codes under 38 C.F.R. § 4.73 
(schedule of rating muscle injuries), as "severe" muscle 
damage has not been demonstrated under Codes 5310-5312; 
assignment of an additional disability rating under 38 C.F.R. 
§ 4.73 would likewise violate the provisions of 38 C.F.R. 
§ 4.14.

Regarding the veteran's service-connected left thigh 
disability, the entirety of the evidence demonstrates that it 
is productive of only subjectively perceived symptoms and 
impairment, and there is no objective showing of arthritis, 
bone or joint damage, neurological impairment, soft tissue 
damage, muscle injury/damage or atrophy, range of motion 
impairment, scarring, deformity, instability, or damage to 
the tendons or nerves.  As with her service-connected right 
leg disability, the exact nature of her in-service trauma is 
unclear, but the residual disability appears to be manifested 
only by subjective symptoms including pain, tenderness, 
weakness, diminished endurance and speed, inability to engage 
in strenuous physical activity, and in cold and rainy 
weather.  Thus, as there are no objective manifestations to 
support her subjective complaints, consideration of her 
subjective symptoms alone does not provide a basis upon which 
a rating greater than 10 percent may be assigned under any of 
the pertinent rating criteria discussed above.  See DeLuca, 
8 Vet. App. at 206.  

As noted above, the veteran's service-connected left thigh 
disability is rated under Code 5021 (by application of Code 
5003); the current 10 percent rating represents the maximum 
available rating for a disability involving only one major 
joint (the hip), and assignment of such rating is only 
possible by consideration of the subjective symptoms and 
functional impairment; normally and by objective evidence 
alone, in the absence of range of motion impairment (as is 
the case here), the disability would have to involve two 
major joints for a 10 percent rating to be assigned.  As the 
veteran's service-connected left thigh disability involves 
only one major joint and there is no range of motion 
impairment, assignment of a 20 percent rating is unwarranted 
by application of 38 C.F.R. §§ 4.40 and 4.45 as mandated by 
DeLuca.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 20 percent for right lower leg 
disability is denied.

A rating in excess of 10 percent for left thigh disability is 
denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 2 -


- 1 -


